No. 24	               April 24, 2014	267

           IN THE SUPREME COURT OF THE
                 STATE OF OREGON

                 PIH BEAVERTON, LLC,
                   Respondent on Review,
                              v.
                    SUPER ONE, INC.,
                    Petitioner on Review,
                             and
                    Gary THOMPSON,
             dba Portland Plastering Company;
          Michael Alford Eskew; David Lee Eskew;
           Eskew & Eskew, dba Eskew Roofing;
                   Wood Mechanix, Inc.;
              and T. T. & L Sheet Metal, Inc.,
                  Defendants-Respondents,
                             and
                   DOES 1 THROUGH 8;
                  Eskew Contracting, Inc.;
          Dan Rima, dba Dan Rima Construction;
                     and Does 1 and 2,
                         Defendants.
                  SUPER ONE, INC.,
                 Third-Party Plaintiff,
                            v.
                      Dan RIMA,
              dba Dan Rima Construction;
   Eskew Contracting, Inc.; T. T. & L. Sheet Metal, Inc.;
          STO Corp; Rose City Buiding Supply,
    an assumed business name of L & W Supply Corp.;
                 Wood Mechanix, Inc.;
         Demian Dawson, dba Spectra Caulking;
          VIP’s Motor Inns, Inc.; David Eskew;
         and Michael Eskew, dba Eskew Roofing,
                Third-Party Defendants.
268	               PIH Beaverton, LLC v. Super One, Inc.

                PIH BEAVERTON, LLC,
          a Delaware limited liability company,
                        Plaintiff,
                           v.
                   SUPER ONE, INC.,
                 an Oregon corporation;
   Gary Thompson, dba Portland Plastering Company;
      DOES 1 through 8; Eskew Contracting, Inc.,
                 an Oregon corporation;
        Dan Rima, dba Dan Rima Construction;
     Wood Mechanix, Inc., an Oregon corporation;
        Demian Dawson, dba Spectra Caulking;
       T. T. & L. Sheet Metal, Inc.; Does 1 and 2;
       Michael Alford Eskew; David Lee Eskew;
       and Eskew & Eskew, dba Eskew Roofing,
                      Defendants.
                  SUPER ONE, INC.,
                 an Oregon corporation,
                  Petitioner on Review,
                            v.
                        Dan RIMA,
        dba Dan Rima Construction, an individual;
     Eskew Contracting, Inc., an Oregon corporation;
    T. T. & L. Sheet Metal, Inc., an Oregon corporation;
              STO Corp, a foreign corporation;
     Rose City Building Supply, an assumed business
   name of L & W Supply Corp., an Oregon corporation;
  Demian Dawson, dba Spectra Caulking, an individual;
       VIP’s Motor Inns, Inc., an Oregon corporation;
                       David Eskew;
          and Michael Eskew, dba Eskew Roofing,
                  Third-Party Defendants,
                            and
                WOOD MECHANIX, INC.,
                  an Oregon corporation;
 and Gary Thompson, dba Portland Plastering Company,
                  Respondents on Review.
Cite as 355 Or 267 (2014)	269

             PIH BEAVERTON, LLC,
               Respondent on Review,
                          v.
                SUPER ONE, INC.;
 Gary Thompson, dba Portland Plastering Company;
     Michael Alford Eskew; David Lee Eskew;
       Eskew & Eskew, dba Eskew Roofing;
             and Wood Mechanix, Inc.,
              Defendants-Respondents,
                         and
         T. T. & L. SHEET METAL, INC.,
                Petitioner on Review,
                         and
               DOES 1 THROUGH 8;
              Eskew Contracting, Inc.;
      Dan Rima, dba Dan Rima Construction;
                 and Does 1 and 2,
                     Defendants.
                SUPER ONE, INC.,
               Third-Party Plaintiff,
                        v.
                    Dan RIMA,
            dba Dan Rima Construction;
              Eskew Contracting, Inc.;
      T. T. & L. Sheet Metal, Inc.; STO Corp;
  Rose City Buiding Supply, an assumed business
            name of L & W Supply Corp.;
               Wood Mechanix, Inc.;
     Demian Dawson, dba Spectra Caulking;
       VIP’s Motor Inns, Inc.; David Eskew;
     and Michael Eskew, dba Eskew Roofing,
              Third-Party Defendants.

             PIH BEAVERTON, LLC,
       a Delaware limited liability company,
                     Plaintiff,
                        v.
270	                     PIH Beaverton, LLC v. Super One, Inc.

                    SUPER ONE, INC.,
                  an Oregon corporation;
    Gary Thompson, dba Portland Plastering Company;
                     Does 1 through 8;
     Eskew Contracting, Inc., an Oregon corporation;
         Dan Rima, dba Dan Rima Construction;
      Wood Mechanix, Inc., an Oregon corporation;
         Demian Dawson, dba Spectra Caulking;
        T. T. & L. Sheet Metal, Inc.; Does 1 and 2;
        Michael Alford Eskew; David Lee Eskew;
        and Eskew & Eskew, dba Eskew Roofing;
                       Defendants.
                     SUPER ONE, INC.,
                    an Oregon corporation,
                Third-Party Plaintiff-Appellant,
                              v.
                         Dan RIMA,
         dba Dan Rima Construction, an individual;
       Eskew Contracting, Inc., an Oregon corporation;
     T. T. & L. Sheet Metal, Inc., an Oregon corporation;
               STO Corp, a foreign corporation;
       Rose City Building Supply, an assumed business
    name of L & W Supply Corp., an Oregon corporation;
   Demian Dawson, dba Spectra Caulking, an individual;
        VIP’s Motor Inns, Inc., an Oregon corporation;
   David Eskew; and Michael Eskew, dba Eskew Roofing,
                   Third-Party Defendants,
                             and
                 WOOD MECHANIX, INC.,
                    an Oregon corporation;
                     and Gary Thompson,
              dba Portland Plastering Company,
            Third-Party Defendants-Respondents.
      (CC C072107CV; CA A142268 (Control), A142301;
               SC S061488 (Control), S061505)

   On review from the Court of Appeals.*
______________
	  *  Appeal from Washington County Circuit Court, Mark Gardner, Judge. 254
Or App 486, 294 P3d 536 (2013).
Cite as 355 Or 267 (2014)	271

    Argued and submitted January 13, 2014.
   Jack Levy, Smith Freed & Eberhard, P.C., Portland,
argued the cause and filed the briefs for petitioner on review
Super One, Inc. With him on the brief was Chin See Ming.
   Michael T. Stone, Brisbee & Stockton, LLC, Hillsboro,
argued the cause for petitioner on review T. T. & L. Sheet,
Metal, Inc.
   Daniel T. Goldstein, Ball Janik, LLP, Portland, argued
the cause and filed the briefs for respondent on review PIH
Beaverton, LLC. With him on the brief were Phillip E.
Joseph and James C. Prichard.
  Michael J. Vial filed the brief on behalf of amicus curiae
Oregon Trial Lawyers Association.
    WALTERS, J.
   The decision of the Court of Appeals is affirmed. The
judgment of the circuit court is reversed, and the case is
remanded to the circuit court for further proceedings.
    Defendants petitioned for review of a Court of Appeals decision reversing
the trial court’s award of summary judgment. The Court of Appeals had held
that the evidence adduced on summary judgment presented a disputed issue of
fact as to the date on which the construction of a hotel was completed, such that
defendants had failed to establish that plaintiff’s claims were time-barred under
ORS 12.135. Held: The decision of the Court of Appeals is affirmed. The legisla-
ture intended that “substantial completion” as defined by ORS 12.135(3) mean
either the date on which the contractee accepts an improvement in writing as
substantially complete, meaning that the improvement has reached that “state
of completion when it may be used or occupied for its intended purpose,” or the
date on which the contractee accepts the completed improvement. The posting of
a notice of completion under ORS 84.045 does not establish, as a matter of law,
that a contractee has accepted that the improvement has reached the required
state of completion. Because material questions of fact remained as to when the
construction of the hotel was completed, the trial court erred in granting sum-
mary judgment to defendants.
    The decision of the Court of Appeals is affirmed, and the case is remanded to
the trial court for further proceedings.
272	                      PIH Beaverton, LLC v. Super One, Inc.

	        WALTERS, J.
	        In this case, we consider the meaning of the term
“substantial completion” as used in ORS 12.135, a statute
of ultimate repose for claims arising from the construction,
alteration, or repair of improvements to real property. We
affirm the decision of the Court of Appeals and remand to
the circuit court for further proceedings.
	        The following facts are taken from the record on
summary judgment and are undisputed. Defendant gen-
eral contractor Super One, Inc., and various subcontractors,
including defendant subcontractor T. T. & L. Sheet Metal,
Inc., contracted with VIP’s Industries, Inc. and VIP’s Motor
Inns, Inc. (VIP’s) to build a hotel.1 Defendant general con-
tractor and VIP’s used a standard form contract supplied
by the American Institute of Architects (AIA). Defendants
began work in 1996. On February 13, 1997, VIP’s posted
a “completion notice” pursuant to ORS 87.045, a statute
governing construction liens.2 On or about that same date,
VIP’s also obtained a certificate for temporary occupancy
and began accepting paying guests. However, a Certificate
of Substantial Completion was not issued by the architect or
accepted by VIP’s as had been contemplated by the contract
between the parties. After the date on which VIP’s posted
the completion notice, defendants continued to perform con-
struction work. The county issued a certificate of final occu-
pancy on September 24, 1997.
	        In 2006, plaintiff purchased the hotel and soon there-
after allegedly discovered damage. Plaintiff filed an action
against defendants for negligence, nuisance, and trespass
	1
       VIP’s was the original owner of the hotel and is not party to this case.
	2
       ORS 87.045 provides, in part:
   	     “(1)  The completion of construction of an improvement shall occur when:
   	     “(a)  The improvement is substantially complete;
   	 “(b)  A completion notice is posted and recorded as provided by subsec-
   tions (2) and (3) of this section; or
   	     “(c)  The improvement is abandoned as provided by subsection (5) of this
   section.
   	 “(2) When all original contractors employed on the construction of an
   improvement have substantially performed their contracts, any original con-
   tractor, the owner or mortgagee, or an agent of any of them may post and
   record a completion notice.”
Cite as 355 Or 267 (2014)	273

on May 23, 2007, a date that was more than 10 years after
the posting of the completion notice but less than 10 years
after the issuance of the certificate of final occupancy.
Defendants moved for summary judgment, arguing that
plaintiff’s claims were barred by ORS 12.135,3 which applies
to claims arising from the construction, alteration, or repair
of improvements to real property.4 ORS 12.135(1) requires
that such claims be commenced within the applicable stat-
ute of limitations, but in any event not later than 10 years
from “substantial completion” or abandonment, whichever
comes earlier. ORS 12.135(3) defines “substantial comple-
tion” to mean
    “the date when the contractee accepts in writing the con-
    struction, alteration or repair of the improvement to real
    property or any designated portion thereof as having
    reached that state of completion when it may be used or
    occupied for its intended purpose or, if there is no such writ-
    ten acceptance, the date of acceptance of the completed con-
    struction, alteration or repair of such improvement by the
    contractee.”

	3
        ORS 12.135 was amended in 2009 with an effective date of January 1, 2010.
See Or Laws 2009, ch 715, §§ 1, 3. This action is governed by the 2007 provisions
of ORS 12.135, and we therefore refer to that version of the statute.
	   ORS 12.135 (2007) provided, in part:
    	     “(1)  An action against a person, whether in contract, tort or otherwise,
    arising from such person having performed the construction, alteration or
    repair of any improvement to real property or the supervision or inspection
    thereof *  * shall be commenced within the applicable period of limitation
                 * 
    otherwise established by law; but in any event such action shall be com-
    menced within 10 years from substantial completion or abandonment of such
    construction, alteration or repair of the improvement to real property.
    	     “* * * * *
    	     “(3)  For purposes of this section, ‘substantial completion’ means the date
    when the contractee accepts in writing the construction, alteration or repair
    of the improvement to real property or any designated portion thereof as hav-
    ing reached that state of completion when it may be used or occupied for its
    intended purpose or, if there is no such written acceptance, the date of accep-
    tance of the completed construction, alteration or repair of such improvement
    by the contractee.
    	 “(4) For the purposes of this section, an improvement to real property
    shall be considered abandoned on the same date that the improvement is
    considered abandoned under ORS 87.045.”
	4
        Defendants also argued that plaintiff’s claim was barred by ORS 12.115.
Before this court, defendants limited their argument to ORS 12.135, and we also
confine our discussion to that statute.
274	                 PIH Beaverton, LLC v. Super One, Inc.

Defendants argued that “substantial completion” occurred
on February 13, 1997, when VIP’s either accepted the con-
struction in writing by posting the completion notice or
demonstrated acceptance of the construction by opening its
doors to the public. Plaintiff responded that a completion
notice pursuant to ORS 87.045 is not a written acceptance
of construction sufficient to satisfy the requirements of ORS
12.135 and that the 10-year period of ultimate repose did
not begin to run until VIP’s accepted “completed” construc-
tion of the hotel.
	        The trial court accepted defendants’ argument
that, because the hotel was open for business by February
13, 1997, “substantial completion” occurred on that date and
plaintiff’s claims were time-barred. Plaintiff appealed, and
the Court of Appeals reversed. PIH Beaverton, LLC v. Super
One, Inc., 254 Or App 486, 294 P3d 536 (2013). Like the
trial court, the Court of Appeals rejected defendants’ argu-
ment that the notice of completion posted by VIP’s pursuant
to ORS 87.035 satisfied the requirements for written accep-
tance in ORS 12.135(3). However, unlike the trial court, the
Court of Appeals also rejected defendants’ argument that
“substantial completion” occurred when VIP’s opened for
business. The court reasoned that, in the absence of writ-
ten acceptance, ORS 12.135(3) requires evidence that the
owner accepted the construction as fully completed. Because
the evidence adduced on summary judgment indicated that
construction was not fully complete on February 13, 1997,
but continued thereafter, the Court of Appeals held that the
trial court had erred in granting summary judgment. 254
Or App at 500.
	       Defendants petitioned for review, which this court
granted to decide two legal questions presented by defen-
dants’ motions for summary judgment:
   	 1.  When a constructed facility is opened for business,
   does the owner’s written completion notice pursuant to
   ORS 87.045 demonstrate written acceptance of construc-
   tion sufficient to satisfy ORS 12.135(3)?
   	 2.  If there is no written acceptance that satisfies ORS
   12.135(3), must a defendant that seeks the benefit of the
   10-year limitations period demonstrate that the owner
Cite as 355 Or 267 (2014)	275

    accepted the construction as fully complete, or is evidence
    that the owner accepted the construction as sufficiently
    complete for its intended use or occupancy sufficient? 5
In reviewing a trial court’s disposition of a motion for sum-
mary judgment, this court determines whether the moving
party is entitled to judgment as a matter of law. ORCP 47 C.
          COMPLETION NOTICE AS ACCEPTANCE
                 OF CONSTRUCTION
	        The first question presented focuses on the first
clause of ORS 12.135(3), which defines “substantial com-
pletion” to include “the date when the contractee accepts in
writing the construction * * * as having reached that state of
completion when it may be used or occupied for its intended
purpose.” Defendants contend that when VIP’s posted a
completion notice pursuant to ORS 87.045, that notice, com-
bined with the fact that VIP’s was open for business on that
date, constituted acceptance of the construction sufficient
to satisfy the requirements of ORS 12.135. To analyze that
argument, we must consider the text of both statutes.
	        ORS 87.010 grants those who perform labor, furnish
transportation or material, or rent equipment used in the
construction of an improvement a lien on the improvement
for their labor, material, or services.6 To perfect such a lien,
the person claiming the lien must act not later than 75 days
after the person has ceased to provide labor, material, or
services, or 75 days after “completion of construction,” which-
ever is earlier.7 ORS 87.045(1) provides that “completion of
	5
     The second question also is presented in Sunset Presbyterian Church v.
Brockamp & Jaeger, Inc., 355 Or 286, ___ P3d ___ (2014).
	6
      ORS 87.010(1) provides:
   	 “Any person performing labor upon, transporting or furnishing any
   material to be used in, or renting equipment used in the construction of any
   improvement shall have a lien upon the improvement for the labor, transpor-
   tation or material furnished or equipment rented at the instance of the owner
   of the improvement or the construction agent of the owner.”
	7
      ORS 87.035 provides, in part:
   	 “(1) Every person claiming a lien created under ORS 87.010 (1) or (2)
   shall perfect the lien not later than 75 days after the person has ceased to
   provide labor, rent equipment or furnish materials or 75 days after comple-
   tion of construction, whichever is earlier. Every other person claiming a lien
   created under ORS 87.010 shall perfect the lien not later than 75 days after
276	                       PIH Beaverton, LLC v. Super One, Inc.

construction” occurs when any one of three events occurs:
(1) the construction is “substantially complete,” (2) “a com-
pletion notice is posted and recorded,” or (3) the construction
is “abandoned.”
	         A completion notice may be filed once “all original
contractors employed on the construction of an improvement
have substantially performed their contracts.” Any “original
contractor [or] the owner” may post and record such notice.
ORS 87.045(2). That notice “shall state in substance [that]
*  * [n]otice hereby is given that the building, structure or
  * 
other improvement on the following described premises * * *
has been completed” and shall thus notify “[a]ll persons
claiming a lien upon the same under the Construction Lien
Law *  * to file a claim of lien as required by ORS 87.035.”
       * 
Id.
	        Thus, an owner’s posting of a completion notice
pursuant to ORS 87.045 demonstrates that the owner has
concluded that all original contractors have substantially
performed their contracts and has stated, in writing, that
“the building, structure, or other improvement” located at
the described property “has been completed.” The question
remains, however, whether an owner’s posting of such notice
demonstrates that the owner has “accept[ed]” the construc-
tion as “having reached that state of completion when it may
be used or occupied for its intended purpose.” ORS 12.135(3).
	        “Accept” or “acceptance” when used in a legal sense
has a well-defined meaning. In 1971, the relevant edition of
Black’s Law Dictionary defined “acceptance” as
   “[T]he taking and receiving of anything in good part *  *. * 
   The act of a person to whom a thing is offered or tendered
   by another, whereby he receives the thing with the inten-
   tion of retaining it, such intention being evidenced by a suf-
   ficient act.”
Black’s Law Dictionary 27 (4th ed 1957) (originally pub-
lished 1951).

   the completion of construction. All liens claimed shall be perfected as pro-
   vided by subsections (2) to (4) of this section.
   	 “(2) A lien created under ORS 87.010 shall be perfected by filing a
   claim of lien with the recording officer of the county or counties in which the
   improvement, or some part thereof, is situated.”
Cite as 355 Or 267 (2014)	277

	        We think it likely that the legislature used “accep-
tance” in that legal sense, because it used it in conjunction
with the legal term “contractee” and because, as we will
explain, the legislative history supports that interpretation.
However, even if the legislature used “accepts” or “accep-
tance” in its lay sense, the ordinary meaning of those terms
is not far different. The dictionary definition of “acceptance”
refers to the “act of accepting,” which is in turn defined as
the participial form of “accept”; the relevant definition of
“accept,” according to Webster’s, is “to receive with consent.”
Webster’s Third New Int’l Dictionary 10 (unabridged ed 1971)
(originally published 1961). Thus, we conclude that, by using
those terms, the legislature intended to describe the date
when a contractee receives the construction and consents or
assents to it as sufficiently complete for its intended use or
occupancy.
	         Our review of the legislative history of the bill that
became ORS 12.135, House Bill (HB) 1259, provides an
explanation for the legislature’s use of the terms “accepts”
and “acceptance.” HB 1259 was enacted in 1971 and at that
time, as is true today, parties engaging in construction proj-
ects commonly used form contracts drafted and provided by
the AIA. See J. Charles Sheak and Timothy J. Korzun, Old
Game, New Rules: A Brief Guide to 1987 Changes in the A.I.A.
A201, General Conditions of the Contract for Construction, 8
Constr Law 3 (1988) (“Since their initial publication *  *,  * 
the construction form documents published by the [AIA]
have been adopted and used nationwide *  *. [T]hese doc-
                                              * 
uments *  * form the basic framework upon which parties
           * 
to construction projects structure their rights and obliga-
tions.”). In 1971, the AIA form contract defined the date on
which construction was substantially complete as the date
“certified by the Architect when construction is sufficiently
complete, in accordance with the Contract Documents, so
the Owner may occupy the Work or designated portion
thereof for the use for which it is intended.” American Bar
Association, Construction Contract Claims, app IV, § 8 at 511
(1978) (comparing Paragraph 8.1.3 of the 1970 edition with
that provision of the 1976 edition). As described in the AIA
contract, the certificate shall state the “responsibilities” of
the parties “for maintenance, heat, utilities, and insurance”
278	                        PIH Beaverton, LLC v. Super One, Inc.

and shall be submitted to the owner and contractor for writ-
ten “acceptance.” 8 Thus, the 1970 AIA form contract equated
the date on which the construction was sufficiently complete
for its intended use and occupancy with the date on which
the owner took responsibility for its maintenance.
	         The legislative history of ORS 12.135 indicates that
industry representatives who participated in the drafting of
HB 1259 also equated those dates. Industry representatives
agreed that the original bill should be amended to provide
that “substantial completion” occurs when a “contractee
accepts in writing the improvement *  as having reached
                                          * *
that state of completion when it may be used or occupied
for its intended purpose” and explained that the statute of
ultimate repose should accrue at that time because, by giv-
ing “written acceptance” of construction, the owner under-
took responsibility for the utilities, insurance, maintenance,
and repair of the facilities. See Tape Recording, House
State and Federal Affairs Committee, Subcommittee on
Financial Affairs, HB 1259, May 10, 1971, Tape 16, Side 2
(statement of Preston Hiefield, counsel for the Associated
General Contractors) (“The person for whom the facilities
are built takes over the operation and control of the prem-
ises, takes over maintenance and any other alterations or
repair.”). Thus, the legislature used the terms “accepts” or
“acceptance” to mean that the owner received the construc-
tion and consented or assented to it as having reached a
particular state of completion—completion sufficient for its
intended use or occupancy—understanding that that accep-
tance would, at least under the 1970 AIA form contract,
have legal consequences.9
	8
       Paragraph 9.7.1 of the 1970 AIA form contract provided, in part:
    “When the Architect on the basis of an inspection determines that the Work
    is substantially complete, he will then prepare a Certificate of Substantial
    Completion, which shall establish the Date of Substantial Completion,
    shall state the responsibilities of the Owner and the Contractor for main-
    tenance, heat, utilities, and insurance, and shall fix the time within which
    the Contractor shall complete the items listed therein. The Certificate of
    Substantial Completion shall be submitted to the Owner and the Contractor
    for their written acceptance of the responsibilities assigned to them in such
    Certificate.”
	9
      The parties’ contract in this case also is an AIA form contract, and its
provisions are substantially similar to the 1970 AIA form contract. Paragraph
9.8.1 of the parties’ contract defines “Substantial Completion” as “the stage in the
Cite as 355 Or 267 (2014)	279

	        We are not persuaded that the owner’s notice of
completion under ORS 87.045 fulfills that same purpose or,
more importantly, meets the terms of the statute. By issuing
a completion notice under ORS 87.045, an owner indicates
that construction is sufficiently complete that liens may be
filed. However, the owner does not necessarily “accept” any-
thing, much less take control of and responsibility for the
construction. Furthermore, although an owner’s issuance of
a completion notice indicates that the owner believes, at least
for purposes of issuing the notice, that all of the original
contractors have “substantially performed their contracts,”
that is not necessarily an acceptance of the construction
as sufficiently complete for its intended use or occupancy.
Additional work by the original or subsequent contractors
may be necessary for the construction to reach that state.
	        One additional clue that notice of completion pur-
suant to ORS 87.045 does not necessarily constitute written
acceptance for purposes of ORS 12.135(3) is that subsec-
tion (4) of ORS 12.135 defines “abandonment” by reference
to ORS 87.045, but does not define “substantial completion”
by reference to that statute. Subsection (4) was added to
ORS 12.135 in 1991, at the same time that the legislature
amended that statute to make the 10-year limitations period
run from the date of the abandonment of the construction as
well as from the date of its substantial completion. See Or
Laws 1991, ch 968, § 1. In subsection (4), the legislature pro-
vided that property is considered abandoned “on the same
date that the improvement is considered abandoned under
ORS 87.045.” However, the legislature did not similarly refer
to ORS 87.045 in defining “substantial completion” in sub-
section (3) of ORS 12.135. Explicit reference to ORS 87.045
for the purposes of one, but only one, aspect of ORS 12.135
progress of the Work when the Work or designated portion thereof is sufficiently
complete in accordance with the Contract Documents so the Owner can occupy or
utilize the Work for its intended use.” Paragraph 9.8.2 provides that the architect
     “will prepare a Certificate of Substantial Completion which shall establish
     the date of Substantial Completion, shall establish responsibilities of the
     Owner and Contractor for security, maintenance, heat, utilities, damage to
     the Work and insurance, and shall fix the time within which the Contractor
     shall finish all items on the list accompanying the Certificate. *  * The
                                                                           * 
     Certificate of Substantial Completion shall be submitted to the Owner and
     Contractor for their written acceptance of responsibilities assigned to them
     in such Certificate.”
280	                 PIH Beaverton, LLC v. Super One, Inc.

is a further indication that the legislature did not intend to
make the posting of a completion notice pursuant to ORS
87.045 an act that necessarily constitutes written accep-
tance of construction under ORS 12.135(3).
	        We conclude that a completion notice pursuant to
ORS 87.045 does not necessarily establish that the owner
accepts the construction of the improvement as complete for
occupation and, therefore, that the posting and filing of that
document alone does not establish the date that the 10-year
statute of ultimate repose begins to run under ORS 12.135.
That does not mean, however, that the only document that
can constitute a written acceptance under that statute is
an acceptance of the terms of a Certificate of Substantial
Completion as provided in a standard AIA contract or that
a completion notice under ORS 87.045, when combined with
other facts, cannot meet the requirements of ORS 12.135.
Evidence that, when considered in its entirety, demonstrates
written consent or assent to construction as sufficiently
complete for its intended use or occupancy will satisfy the
requirements of ORS 12.135.
	        In this case, defendants argue that, by proving
that VIP’s had obtained a temporary occupancy permit and
opened its hotel to visitors at the time that it posted a writ-
ten completion notice pursuant to ORS 87.045, defendants
proved that the requirements of the first clause of ORS
12.135(3) were satisfied. After all, defendants assert, the
notice stated that the hotel “has been completed” and the
owner was using and occupying the hotel for its intended
purpose on the date that the notice was posted.
	         Plaintiff responds that the contract between the
parties provided for construction in addition to the hotel
facility itself (including the construction of a storm drain-
age system); that that additional work was not complete
on February 13, 1997; and that VIP’s had not accepted the
responsibilities assigned by a Certificate of Substantial
Completion by that date. Therefore, plaintiff contends, a
factfinder could find that VIP’s did not accept or give con-
sent to the construction of the improvement as a whole or
even as sufficiently complete for its intended use or occu-
pancy on February 13, 1997.
Cite as 355 Or 267 (2014)	281

	         We agree that the material facts are disputed and
that the trial court correctly rejected defendants’ argument
that they were entitled to summary judgment under the
first clause of ORS 12.135(3). Accordingly, we turn to defen-
dants’ alternative argument that they are entitled to sum-
mary judgment under the second clause of that statute.
   ACCEPTANCE OF COMPLETED CONSTRUCTION
	        Without a written acceptance, the second clause
in the definition of “substantial completion” applies: “[I]f
there is no such written acceptance, the date of acceptance
of the completed construction, alteration or repair of such
improvement by the contractee” is the date of “substantial
completion.” ORS 12.135(3) (emphasis added). The Court
of Appeals concluded that that second clause identifies a
potentially different date than the date referenced in the
first clause. PIH Beaverton, 254 Or App at 499. The court
explained that, when a contractee accepts the construction
in writing, the construction may be less than fully complete;
it need be only substantially complete. Without a writing,
however, a contractee must accept “completed” construction,
which, the court reasoned, requires that the construction be
fully complete. Id. at 496.
	        Defendants disagree with that analysis. They
argue that, in enacting the relevant clauses, the legislature
intended to identify not two potentially different dates but
two different ways in which a party may prove “substan-
tial completion.” Defendants maintain that ORS 12.135(3)
provides that construction is substantially complete when it
has “reached that state of completion when it may be used
or occupied for its intended purpose” and that an owner may
accept the construction as substantially complete in either of
two ways: in writing or by otherwise demonstrating accep-
tance of the construction. Defendants argue that the fact
that VIP’s opened the hotel to visitors on February 13, 1997,
demonstrates that it accepted the construction of the hotel
as substantially complete on that date, even if it did not do
so in writing.
	        To agree with defendants’ interpretation, we would
have to conclude that the legislature used the term “com-
pleted” construction in the second clause of ORS 12.135(3)
282	                       PIH Beaverton, LLC v. Super One, Inc.

to include construction that is less than fully complete.
Defendants agree and contend that the legislature used
“completed” in the second clause as a reference to the state of
completion described in the first clause—construction that
has “reached that state of completion when it may be used
or occupied for its intended purpose.” For that proposition,
defendants point to the legislature’s use of the word “such”
in the second clause—“completed construction, alteration or
repair of such improvement”—as referring back to the state
of completion described in the first clause. We are not con-
vinced. The word “such” modifies the noun “improvement”
and refers back to the improvement described in the first
clause—“improvement to real property or any designated
portion thereof.”
	        Although it is nevertheless conceivable that the leg-
islature used the word “completed” in the second clause of
ORS 12.135(3) to capture in one word the state of completion
spelled out more fully in the first clause, the text and context
of the statute and its legislative history include many indi-
cators to the contrary. First, the ordinary meaning of the
word “complete” is “to bring to an end often into or as if into
a finished or perfected state *  * to make whole, entire, or
                                  * 
perfect: end after satisfying all demands or requirements.”
Webster’s at 465. Similarly, the adjectival form of “complete”
is defined as “possessing all necessary parts, items, com-
ponents, or elements: not lacking anything necessary.” Id.
Accordingly, the ordinary meaning of something that has
been “completed” is something that has been brought into
a finished or perfected state; that is whole, entire, and per-
fect; that possesses all necessary parts, components, and
elements; and that lacks nothing necessary to it. It seems
unlikely that the legislature used the word “completed” to
describe construction that, although sufficiently complete
for occupation, is not in a finished or perfected state.
	        Second, as originally drafted, HB 1259 differenti-
ated between “substantial completion” and full completion.10
	10
       HB 1259, as first introduced, provided, in part:
   	    “Section 2. (1)  An action, whether in contract, tort or otherwise, against
   a person, arising from such person’s work, as a contractor for the construc-
   tion, alteration or repair of any improvement to real property, shall be com-
   menced within six years after the substantial completion of the improvement
Cite as 355 Or 267 (2014)	283

Specifically, the original version of the bill provided that
claims must be brought “within six years after the substan-
tial completion of the improvement” or “within six years
after the acceptance of the completed improvement by the
contractee, whichever is earlier.” From that text, it is appar-
ent that the drafters had in mind two potentially different
dates: that of substantial completion and that of full comple-
tion. The drafters provided that an action would accrue on
the “earlier” of the two dates.
	        Thereafter, Representative Stathos proposed to
amend the bill to require that acceptance of substantial
completion occur in writing. Those appearing on behalf
of the Associated General Contractors (AGC) agreed.
Mr. Kalinoski testified that, “when the contractor agrees
with the owner that the owner may occupy a part of the
building, * * * the contractor should be responsible to secure
something from the owner saying that he is occupying the
building and that would be the beginning” of the limitations
period. Tape Recording, House Committee on State and
Federal Affairs, Financial Affairs Subcommittee, March 3,
1971, HB 1259, Tape 5, Side 1 (statement of J. R. Kalinoski).
However, Mr. Kalinoski also requested the addition of a fur-
ther amendment allowing contractors “to establish through
some other facts * * * that things are done.” Tape Recording,
House Committee on State and Federal Affairs, Financial
Affairs Subcommittee, April 9, 1971, HB 1259, Tape 14, Side 2
(statement of J. R. Kalinoski). In discussing that further
change, counsel for AGC explained that “the owner’s *  *    * 
acceptance is conditioned on his acknowledgement that [the
contractor] has completed [his] work and [has] completed
it in accordance with [the owner’s] desires and his specifi-
cations.” Tape Recording, House Committee on State and
Federal Affairs, Financial Affairs Subcommittee, May 10,
1971, Tape 16, Side 2 (statement of Preston Hiefield). Thus,
those who discussed the bill during the amendment process

   to real property or within six years after the acceptance of the completed
   improvement by the contractee, whichever is earlier.
   	   “(2)  For purposes of subsection (1) of this section ‘substantial completion’
   means the date when the contractee accepts the improvement *  * as hav-* 
   ing reached that state of completion when it may be used or occupied for its
   intended purpose.”
284	                 PIH Beaverton, LLC v. Super One, Inc.

apparently continued to distinguish between the date on
which an owner takes occupancy of an improvement and
accepts it in writing, and the date on which the owner
accepts the work as fully complete in accordance with con-
tractual specifications.
	        After all amendments to the original bill were
engrossed, the final version of the bill merged the “written
acceptance of substantial completion” with “acceptance of
completed construction” into a single section defining “sub-
stantial completion”—ORS 12.135(3). However, the progress
of the bill from its first draft to its final engrossment reveals
that, contrary to defendants’ argument that the legislature
intended to equate the two events, the legislature intended to
differentiate between the date on which a contractee accepts
the construction as sufficiently complete for its intended use
or occupancy and the date on which a contractee accepts the
completed construction. We conclude, as did the Court of
Appeals, that to meet the terms of the second clause of ORS
12.135(3), a defendant must establish the date on which the
construction was fully complete, not the date on which it was
sufficiently complete for its intended use or occupancy.
	        The summary judgment record in this case gives
rise to a material question of fact about whether VIP’s
accepted the construction that was the subject of the contract
between the parties as fully complete by February 13, 1997.
On the one hand, evidence in the record shows that VIP’s
obtained a certificate of temporary occupancy, posted a com-
pletion notice, and began accepting guests on February 13,
1997. On the other hand, the record also shows that con-
struction work continued after that date, and the county did
not issue the certificate of final occupancy for the hotel until
September 24, 1997. The trial court erred in concluding, as
a matter of law, that VIP’s accepted completed construction
on February 13, 1997, and granting summary judgment on
that basis.
	       In summary, defendants failed to establish, as a
matter of law, that they were entitled to summary judgment
under either the first or the second clause of ORS 12.135(3).
We therefore affirm the decision of the Court of Appeals and
remand to the circuit court for further proceedings.
Cite as 355 Or 267 (2014)	285

	       The decision of the Court of Appeals is affirmed.
The judgment of the circuit court is reversed, and the case
is remanded to the circuit court for further proceedings.